Case 20-22898-CMB         Doc 17
                             Filed 10/23/20 Entered 10/23/20 16:59:03                 Desc Main
                            Document      Page 1 of 2
                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE: Ronald G. Linaburg,          )
                                    )               Bankruptcy No. 20-22898-CMB
            Debtor.                 )               Chapter 11
____________________________________)
      Ronald G. Linaburg,           )
                                    )
            Movant,                 )
                                    )               Document No.
            v.                      )
                                    )
      No Respondents,               )
                                    )
            Respondent.             )
                                    )

  MOTION FOR ORDER EXTENDING TIME TO FILE COMPLETED SCHEDULES,
    DECLARATION RE: ELECTRONIC FILING, STATEMENT OF FINANCIAL
                AFFAIRS AND RELATED DOCUMENTS


      AND NOW comes the Debtor, by and through its attorney, Brian C. Thompson, Esquire,
Thompson Law Group, P.C., and files this Motion for Order Extending Time to File Completed
Schedules, Declaration Re: Electronic Filing, Statement of Financial Affairs, and Related
Documents representing as follows:

   1. Debtor originally commenced this case by filing for emergency bankruptcy relief under

       Chapter 11 of the Bankruptcy Code on October 9, 2020.

   2. All incomplete filings are due on or before October 23, 2020.

   3. Debtor is still in the process of compiling information regarding debts and assets required

       to complete the petition and needs additional time to do so.

       WHEREFORE, Debtor respectfully requests that this Court enters an order extending the
time for Debtor to file its Completed Schedules, Declaration Re: Electronic Filing, Statement of
Financial Affairs, and Related Documents for twenty-one (21) days.


                                                    Respectfully submitted,

Dated: October 23, 2020                             /s/Brian C. Thompson, Esquire
                                                    Brian C. Thompson, Esquire
                                                    PA I.D. # 91197
                                                    Thompson Law Group, P.C.

                                                1
Case 20-22898-CMB   Doc 17    Filed 10/23/20 Entered 10/23/20 16:59:03 Desc Main
                             Document      Page 2 of 2
                                             125 Warrendale-Bayne Road, Suite 200
                                             Warrendale, PA 15086
                                             724-799-8404 Telephone
                                             724-799-8409 Facsimile
                                             bthompson@thompsonattorney.com




                                        2
